                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

CHRIS JONES                                                                   PLAINTIFF

v.                        CASE NO. 4:17-CV-00690 BSM

C. V. RIVERA, Medical Director, et al.                                     DEFENDANTS

                                      JUDGMENT

      Consistent with the order entered on this day, this case is dismissed without prejudice.

      IT IS SO ORDERED this 7th day of November 2018.


                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
